DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 05th, 2021 is acknowledged. 
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on April 05th, 2021, has been entered. 
Upon entrance of the Amendment, claims 21-26 were added and claims 12-18 were cancelled. Claims 1-11 and 19-26 are currently pending. 
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “the semiconductor die having a first surface and a second surface opposite the first surface” in lines 4-5, “the encapsulant having a first surface and a second surface opposite the first surface” in lines 7-9, and “the second surface extending between the die pad and one of the leads adjacent to the die pad” in lines 9-10. “The second surface” recited in lines 9-10 could be confused with the second surface of the semiconductor die. To avoid confusions when reading subsequent limitations or subsequent claims, the examiner suggests the surfaces of the encapsulant to be labeled as a third surface and a fourth surface.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-11, 22-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caparas et al. (U.S. Patent No. 8,455,988).
Regarding to claim 1, Caparas teaches a device, comprising:
a die pad (Fig. 2, element 104);
leads spaced apart from the die pad (Fig. 2, elements 106/108);
a semiconductor die on the die pad, the semiconductor die having a first surface and a second surface opposite the first surface, the second surface facing the die pad (Fig. 2, element 214);
an encapsulant on the semiconductor die, the die pad, and the leads, the encapsulant having a first surface opposite the die pad and the leads, and a second surface opposite the first surface, the second surface extending between the die pad and one of the leads adjacent to the die pad (Fig. 2, element 102),
wherein the second surface of the encapsulant is spaced apart from the first surface of the encapsulant by a first distance, and an exposed surface of the die pad is spaced apart from please also see the attached figure).
Regarding to claim 2, Caparas teaches conductive wires electrically coupled between the semiconductor die and the leads (Fig. 2, element 242).
Regarding to claim 3, Caparas teaches the die pad and the leads include respective portions of a plated conductive layer (Fig. 2). 
Regarding to claim 8, Caparas teaches exposed surfaces of the leads are spaced apart from the first surface of the encapsulant by a third distance, the third distance greater than the first distance (Fig. 2, please also see the attached figure).

    PNG
    media_image1.png
    835
    1393
    media_image1.png
    Greyscale

Regarding to claim 9, Caparas teaches the third distance is substantially the same as the second distance (Fig. 2, please also see the attached figure).
Regarding to claim 10, Caparas teaches portions of the die pad and the leads are rounded (Fig. 2).
Regarding to claim 11, Caparas teaches the encapsulant is an epoxy molding compound (column 4, line 26).
Regarding to claim 21, Caparas teaches a device, comprising:
a die pad (Fig. 2, element 104);
a semiconductor die having a first surface on the die pad and a second surface opposite the first surface (Fig. 2, element 214);
a first lead spaced laterally apart from and adjacent to a first side of the die pad (Fig. 2, element 106 on left side of the pad 104);
a second lead spaced laterally apart from and adjacent to a second side of the die pad, the second side opposite the first side (Fig. 2, 106 on right side of the pad 104);
an encapsulant on the semiconductor die, the die pad, and the first and second leads, the encapsulant having a first surface extending laterally between an end of the die pad and an end of the first lead and a second surface extending laterally between a second end of the die pad and an end of the second lead (Fig. 2, element 102),
wherein the first lead, the second lead, the die pad, and at least a portion of the semiconductor die protrude outwardly beyond the first and second surfaces of the encapsulant (Fig. 2).
Regarding to claim 22, Caparas teaches the die pad and the first and second leads include respective portions of a plated conductive layer (Fig. 2, column 14, lines 55-65).
Regarding to claim 24, Caparas teaches the first and second surfaces of the encapsulant are substantially coplanar with respect to one another (Fig. 2).
Regarding to claim 25, Caparas teaches the first and second leads extend outwardly beyond the die pad (Fig. 2).
Regarding to claim 26, Caparas teaches portions of the die pad and the leads are rounded (Fig. 2).
Claims 1-3, 8-10, 22-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camacho et al. (U.S. Patent No. 8,502,358).
Regarding to claim 1, Camacho teaches a device, comprising:
a die pad (Fig. 1, element 104/126; column 4, lines 5-20);
leads spaced apart from the die pad (Fig. 1, element 132; column 4, lines 20-25);
a semiconductor die on the die pad, the semiconductor die having a first surface and a second surface opposite the first surface, the second surface facing the die pad (Fig. 1, element 102);
an encapsulant on the semiconductor die, the die pad, and the leads, the encapsulant having a first surface opposite the die pad and the leads, and a second surface opposite the first surface, the second surface extending between the die pad and one of the leads adjacent to the die pad (Fig. 1, element 112),
wherein the second surface of the encapsulant is spaced apart from the first surface of the encapsulant by a first distance (Fig. 1, from top surface of layer 112 to surface 118), and an exposed surface of the die pad is spaced apart from the first surface of the encapsulant by a second distance (Fig. 1, from top surface of layer 112 to bottom of the recess) that is greater than the first distance (Fig. 1, please also see the attached figure).

    PNG
    media_image2.png
    691
    1206
    media_image2.png
    Greyscale

Regarding to claim 2, Camacho teaches conductive wires electrically coupled between the semiconductor die and the leads (Fig. 1, element 106).
Regarding to claim 3, Camacho teaches the die pad and the leads include respective portions of a plated conductive layer (Fig. 1, column 4, lines 5-7). 
Regarding to claim 8, Camacho teaches exposed surfaces of the leads are spaced apart from the first surface of the encapsulant by a third distance, the third distance greater than the first distance (Fig. 1, please also see the attached figure).
Regarding to claim 9, Camacho teaches the third distance is substantially the same as the second distance (Fig. 1, please also see the attached figure).
Regarding to claim 10, Camacho teaches portions of the die pad and the leads are rounded (Fig. 1).
Regarding to claim 21, Camacho teaches a device, comprising:
a die pad (Fig. 1, element 104
a semiconductor die having a first surface on the die pad and a second surface opposite the first surface (Fig. 1, element 102);
a first lead spaced laterally apart from and adjacent to a first side of the die pad (Fig. 1, element 132 on left side of 104; column 4, lines 20-25);
a second lead spaced laterally apart from and adjacent to a second side of the die pad, the second side opposite the first side (Fig. 1, element 132 on right side of 104; column 4, lines 20-25); and
an encapsulant on the semiconductor die, the die pad, and the first and second leads, the encapsulant having a first surface extending laterally between an end of the die pad and an end of the first lead and a second surface extending laterally between a second end of the die pad and an end of the second lead (Fig. 1, element 112),
wherein the first lead, the second lead, the die pad, and at least a portion of the semiconductor die protrude outwardly beyond the first and second surfaces of the encapsulant (Fig. 1).
Regarding to claim 22, Camacho teaches the die pad and the first and second leads include respective portions of a plated conductive layer (Fig. 1).
Regarding to claim 24, Camacho teaches the first and second surfaces of the encapsulant are substantially coplanar with respect to one another (Fig. 1).
Regarding to claim 25, Camacho teaches the first and second leads extend outwardly beyond the die pad (Fig. 1).
Regarding to claim 26, Camacho teaches portions of the die pad and the leads are rounded (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (U.S. Patent No. 8,502,358), as applied to claim 1 above.
Regarding to claim 4, Camacho discloses the plated conductive layer has a thickness (Fig. 1A). However, Camacho is silent as to the range of thickness. Nevertheless, it would have been obvious to one having ordinary skill in the art at before the filing date of the invention to configure the thickness of the plated conductive layer to be less than 40 μm in order to reduce stress caused by curved layers of materials, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 5, Camacho teaches the plated conductive layer includes a first metal layer, a second metal layer on the first metal layer, and a third metal layer on the second metal layer, the die pad being positioned on the third metal layer (Fig. 1A, column 4, lines 8-10).
Regarding to claim 6, Camacho teaches the first metal layer includes gold, the second metal layer includes nickel, and the third metal layer includes silver (column 4, lines 8-10).
Regarding to claim 7, Camacho discloses the first metal layer has a thickness, the second metal layer has a thickness, and the third metal layer has a thickness (Fig. 1). However, Camacho is silent as to the ranges of thicknesses. Nevertheless, it would have been obvious to one having ordinary skill in the art at before the filing date of the invention to configure a thickness less than In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho et al. (U.S. Patent No. 8,502,358) in view of Chang et al. (U.S. Patent No. 8,338,962).
Regarding to claim 19, Camacho teaches a semiconductor package including:
a die pad (Fig. 1, element 104/126; column 4, lines 5-20);
a plurality of leads spaced laterally apart from the die pad (Fig. 1, elements 132; column 4, lines 20-25);
a semiconductor die on the die pad, the semiconductor die having a first surface and a second surface opposite the first surface, the second surface facing the die pad (Fig. 1, element 102);
an encapsulant on the die pad and the plurality of leads, the encapsulant having a first surface opposite the die pad and the plurality of leads, and a second surface opposite the first surface, the second surface extending between the die pad and an adjacent lead of the plurality of leads (Fig. 1, element 112),
wherein the second surface of encapsulant is spaced apart from the first surface of the encapsulant by a first distance, and an exposed surface of the die pad is spaced apart from the first surface of the encapsulant by a second distance that is greater than the first distance (Fig. 1, please also see the attached figure).

    PNG
    media_image2.png
    691
    1206
    media_image2.png
    Greyscale

Camacho does not explicitly disclose an electronic device comprising a microprocessor and the semiconductor package electrically coupled to the microprocessor.
Chang teaches an electronic device comprising a microprocessor and the semiconductor package electrically coupled to the microprocessor (Fig. 44, column 25, lines 26-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Camacho in view of Chang to electrically couple the semiconductor package to a microprocessor in order to utilize the advantages of the package to a plurality of applications. 
Regarding to claim 20, Chang teaches the electronic device is at least one of a cell phone, a smartphone, a tablet computer device, a camera, a wearable computing device, a vehicle, or a robotic machine (column 25, lines 31-34).
Claim 23 is rejectedCamacho et al. (U.S. Patent No. 8,502,358), as applied to claims 21-22 above.
Regarding to claim 23, Camacho discloses the plated conductive layer has a thickness (Fig. 1A). However, Camacho is silent as to the range of thickness. Nevertheless, it would have been obvious to one having ordinary skill in the art at before the filing date of the invention to configure the thickness of the plated conductive layer to be less than 40 μm in order to reduce stress caused by curved layers of materials, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caparas et al. (U.S. Patent No. 8,455,988) in view of Chang et al. (U.S. Patent No. 8,338,962).
Regarding to claim 19, Caparas teaches a semiconductor package including:
a die pad (Fig. 2, element 104);
a plurality of leads spaced laterally apart from the die pad (Fig. 2, elements 106/108);
a semiconductor die on the die pad, the semiconductor die having a first surface and a second surface opposite the first surface, the second surface facing the die pad (Fig. 2, element 214);
an encapsulant on the die pad and the plurality of leads, the encapsulant having a first surface opposite the die pad and the plurality of leads, and a second surface opposite the first surface, the second surface extending between the die pad and an adjacent lead of the plurality of leads (Fig. 2, element 102),
wherein the second surface of encapsulant is spaced apart from the first surface of the encapsulant by a first distance, and an exposed surface of the die pad is spaced apart from the first surface of the encapsulant by a second distance that is greater than the first distance that is greater than the first distance (Fig. 2, please also see the attached figure).

Chang teaches an electronic device comprising a microprocessor and the semiconductor package electrically coupled to the microprocessor (Fig. 44, column 25, lines 26-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caparas in view of Chang to electrically couple the semiconductor package to a microprocessor in order to utilize the advantages of the package to a variety of applications. 

    PNG
    media_image1.png
    835
    1393
    media_image1.png
    Greyscale

Regarding to claim 20, Chang teaches the electronic device is at least one of a cell phone, a smartphone, a tablet computer device, a camera, a wearable computing device, a vehicle, or a robotic machine (column 25, lines 31-34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.